      Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 LAUREN PORSCH, individually and on      :
 behalf of all others similarly          :
 situated,                               :            18cv9312 (DLC)
                     Plaintiff,          :
                                         :           OPINION AND ORDER
                -v-                      :
                                         :
 LLR, INC. d/b/a LULAROE and LULAROE,    :
 LLC,                                    :
                     Defendants.         :
                                         :
 --------------------------------------- X

APPEARANCES

For the Plaintiff:

R. Bruce Carlson
Kelly K. Iverson
Kevin W. Tucker
Carlson Lynch Sweet Kilpela & Carpenter, LLP
1133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222

E. David Hoskins
The Law Offices of E. David Hoskins, LLC
16 East Lombard Street, Suite 400
Baltimore, MD 21202

For the Defendants:

Steven R. Kramer
Eckert Seamans Cherin & Mellott, LLC
10 Bank Street, Suite 700
White Planes, New York 10606

Steven T. Graham
Snell & Wilmer L.L.P.
600 Anton Boulevard, Suite 1400
Costa Mesa, California 92626




                                    1
      Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 2 of 10



DENISE COTE, District Judge:

     Plaintiff Lauren Porsch (“Porsch”) has brought this action

invoking federal subject matter jurisdiction under the Class

Action Fairness Act (“CAFA”).      That statute requires, among

other things, that “the matter in controversy exceeds the sum or

value of $5,000,000 exclusive of interests and costs.”          28

U.S.C. § 1332(d)(2).    Because the amount in controversy is far

below $5 million, this case is dismissed without prejudice for

lack of subject matter jurisdiction.

                               Background

     The factual background of this case is more fully set forth

in the Opinion denying the defendants’ motion to dismiss this

action.   Porsch v. LLR, Inc., 380 F. Supp. 3d 418 (S.D.N.Y. Apr.

30, 2019) (the “April Opinion”).        In short, Porsch alleges that

defendants LLR Inc. and LuLaRoe, LLC (collectively “LLR”)

improperly collected sales tax on online clothing purchases that

were shipped to consumers in New York between December 2016 and

February 2017.   It is undisputed that LLR refunded those

improperly collected taxes to the customers.        The SAC asserts

claims for violation of New York General Business Law (GBL) §

349, as well as for common law conversion and misappropriation

under New York law.

     In their motion to dismiss the Second Amended Complaint

(“SAC”), the defendants did not challenge the amount in

                                    2
      Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 3 of 10



controversy.    Federal courts have an “independent obligation to

consider the presence or absence of subject matter jurisdiction

sua sponte.”    Leopard Marine & Trading, Ltd. v. Easy Street

Ltd., 896 F.3d 174, 181 (2d Cir. 2018) (citation omitted).

Pursuant to that obligation, an Order of May 1, 2019 directed

the parties to submit supplemental briefing as to whether the

$5,000,000 amount in controversy requirement of CAFA is met in

this case.   That briefing became fully submitted on May 28.

                               Discussion

     “To establish the requisite amount in controversy for CAFA

jurisdiction pursuant to 28 U.S.C. § 1332(d), a [plaintiff] must

show that it appears to a reasonable probability that the

aggregate claims of the plaintiff class are in excess of $5

million.”    Cutrone v. Mortgage Electronic Registration Sys.,

Inc., 749 F.3d 137, 142 (2d Cir. 2014) (citation omitted).

While the party invoking federal jurisdiction bears the burden

of proving to a “reasonable probability” that the amount in

controversy threshold is met, there is a “rebuttable presumption

that the face of the complaint is a good faith representation of

the actual amount in controversy.”       Scherer v. Equitable Life

Assurance Society of U.S., 347 F.3d 394, 397 (2d Cir. 2003)

(citation omitted).    To overcome this presumption, it must be

shown “to a legal certainty that the amount recoverable does not

meet the jurisdictional threshold.”       Id. (citation omitted).

                                    3
      Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 4 of 10



“The legal impossibility of recovery must be so certain as

virtually to negative the plaintiff’s good faith in asserting

the claim.”      Id.   (citation omitted).   “[I]n computing the

jurisdictional amount, a claim for punitive damages is to be

given closer scrutiny . . . than a claim for actual damages.”

Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 225 (2d Cir.

2017) (citation omitted).

     The SAC asserts that LLR improperly charged sales taxes on

104,144 transactions between April 2016 and June 1, 2017.              It

estimates the total overcharges as $329,922.83.         The alleged

class period, however, extends only from December 2016 through

February 2017.      The SAC does not clearly allege how many of

these transactions may have occurred during the class period.

In their supplemental briefing, the parties estimate the total

transactions for the class period at approximately 64,335, and

the total overcharges for the class period at approximately

$217,898.14. 1




1 In her initial supplemental brief, Porsch estimated the total
transactions for the class period at approximately 77,143, and
the total overcharges for the class period at approximately
$244,387.28. She reached this estimate by assuming that the
transactions and overcharges from the longer April 2016-June
2017 period are evenly distributed across this thirteen-month
period. In its responsive brief and an attached declaration,
LLR asserts that the number of transactions covered by the SAC
is 64,355, and the amount of sales tax overcharged is
approximately $217,898.14. Porsch has adopted this calculation
in her reply.
                                     4
      Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 5 of 10



Conversion Damages

     Porsch seeks compensatory damages for conversion and

misappropriation.    When a defendant is liable for conversion,

the plaintiff may recover the value of the property at the time

and place of conversion, plus interest.       Fantis Foods, Inc. v.

Standard Importing Co., 49 N.Y.2d 317, 326 (1980); see also Bank

of New York v. Amoco Oil Co., 35 F.3d 643, 657, 659, 662 (2d

Cir. 1994).   “The fundamental purpose of compensatory damages is

to have the wrongdoer make the victim whole.”        E.J. Brooks Co.

v. Cambridge Security Seals, 31 N.Y.3d 441, 448 (2018) (citation

omitted).   “The goal is to restore the injured party, to the

extent possible, to the position that would have been occupied

had the wrong not occurred.”      Id. (citation omitted).

     It is clear from the SAC, and Porsch readily admits, that

all of the allegedly overcharged sales taxes were refunded

before this suit was filed.     The only amount that Porsch and the

putative class may recover as compensatory damages, therefore,

is the amount of interest they could have earned on the

overcharged amount during the period that the funds were

withheld.   Generously assuming that the full overcharged amount

($217,898.14) was withheld from December 1, 2016 (the beginning

of the class period) until October 11, 2018 (the date this

action was filed), the total interest accrued would be

approximately $36,000.     This calculation significantly

                                    5
       Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 6 of 10



overestimates the damages alleged in the complaint, however.

Porsch was refunded all of the money that she was overcharged by

June 2017.   It is not clear how long before this action was

filed the remaining putative class members received their

refunds.

      Porsch argues that LLR’s refund of the overcharged sales

tax constitutes an affirmative defense, and “affirmative

defenses asserted on the merits may not be used to whittle down

the amount in controversy . . . [e]ven where the complaint

itself discloses the existence of a valid defense.”           Scherer,

347 F.3d at 397 (citation omitted).        The existence of the refund

program is not an affirmative defense.        Porsch does not claim

the full amount withheld as compensatory damages for conversion.

Nor could she do so in good faith, knowing that the amount

withheld has already been returned to her.         Such a claim would

likely place her attorneys in violation of Rule 11, Fed. R. Civ.

P.   Rather, Porsch’s suit, as described in the April Opinion,

rests on the de minimis injury suffered as a result of the

temporary deprivation of funds.

      Any affirmative defense must relate to the claimed damages.

The claimed damages are the time value of funds that were

refunded prior to the filing of suit.        Thus, any affirmative

defense of payment would have to be an assertion by the



                                     6
         Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 7 of 10



defendant that it had already paid an amount equivalent to the

interest sought in damages here.

GBL § 349

     Porsch seeks fifty dollars in statutory damages under GBL §

349 for each transaction. 2       Accepting the parties’ estimate of

the number of transactions, the total statutory damages claim in

this case is $3,217,750.

     Under GBL § 349, plaintiffs may also recover three times

their actual damages, up to $1,000.          Porsch argues that “treble

damages per violation equal to three times the total overcharges

or $653,694.42.”       Not so.   The only injury in fact that Porsch

has alleged is the temporary deprivation of refunded sales

taxes.     As described above, the actual damages of the putative

class cannot reasonably exceed $36,000.          Assuming this generous

estimate to be accurate, treble damages in this case could not

exceed $108,000.

Punitive Damages

     A plaintiff may recover punitive damages for conversion

“where the circumstances show that the conversion was


2 LLR contends that statutory damages under GBL § 349 are only
available per plaintiff, not per transaction, and that the
number of class plaintiffs is far lower than the number of
transactions at issue here. Because the claimed damages do not
aggregate to $5 million under either theory, that question need
not be resolved. Rather, for the purposes of this Opinion, the
Court assumes without deciding that statutory damages are
available per violation under GBL § 349.
                                       7
       Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 8 of 10



accompanied by malice, insult, reckless and willful disregard of

the plaintiff’s rights, or other proof showing the aggravated

nature of the act.”     Colavito v. New York Organ Donor Network,

Inc., 438 F.3d 214, 232 (2d Cir. 2006) (citation omitted).              The

Supreme Court has declined “to impose a bright-line ratio which

a punitive damages award cannot exceed,” but has stated that “in

practice, few awards exceeding a single-digit ratio between

punitive and compensatory damages, to a significant degree, will

satisfy due process.”     State Farm Mu. Auto. Ins. Co. v.

Campbell, 538 U.S. 408, 425 (2003).

     Whether the SAC alleges facts sufficient to support an

award of punitive damages need not be addressed here.           Even

assuming that punitive damages are available, punitive damages

in this case could not reasonably exceed $360,000, that is, ten

times the actual damages allegedly suffered by the aggregate

class. 3

Attorney’s Fees

     It is well-settled in the Second Circuit that attorney’s

fees may only be considered as part of the amount in controversy

if they are “recoverable as a matter of right.”          Givens v. W.T.




3 The parties disagree whether punitive damages may be available
in addition to the treble damages available under GBL § 349.
Because, even assuming that punitive damages are available, the
claimed damages do not aggregate to $5 million, that question
need not be resolved.
                                     8
         Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 9 of 10



Grant Co., 457 F.2d 612, 614 (2d Cir. 1972); see also, Cohen v.

KIND LLC, 207 F. Supp. 3d 269, 272 (S.D.N.Y. 2016); Ryan v.

Legends Hospitality, LLC, 11cv3110(RJS), 2012 WL 3834088, at *2

(S.D.N.Y. Aug. 1, 2012); Concorde Fin. Corp. v. Value Line,

Inc., 03cv8020(NRB), 2004 WL 287658, at *3 (S.D.N.Y. Feb. 11,

2004).     GBL § 349 provides that a court “may award reasonable

attorney’s fees to a prevailing plaintiff.”           N.Y. Gen. Bus. L. §

349 (h).     The use of the word “may” indicates that the award of

attorney’s fees is discretionary, and not a matter of right.

See Riordan v. Nationwide Mut. Fire Ins. Co., 977 F.2d 47, 54

(2d Cir. 1992) (“The fee award [under GBL § 349] is left to the

discretion of the trial court in all circumstances . . . .”).

Attorney’s fees therefore may not be included in the amount in

controversy calculation here.

Calculation of the Amount in Controversy

     A number of additional legal issues are raised in the

parties’ briefing that need not be addressed here.            Even after

accepting the plaintiff’s position on each of the disputed

issues, and assuming values that are highly favorable to the

plaintiff, it is clear to a legal certainty that the amount in

controversy in this case is far below $5 million.

     After combining statutory damages under GBL § 349, treble

damages under GBL § 349, compensatory damages for conversion,

and punitive damages, the amount in controversy in this case may

                                       9
     Case 1:18-cv-09312-DLC Document 64 Filed 08/02/19 Page 10 of 10



be no greater than $3,721,750.     This Court therefore lacks

subject matter jurisdiction under CAFA.

                              Conclusion

     Because it is clear to a legal certainty, on the face of

the SAC, that the amount in controversy in this case is far

below $5 million, this Court lacks subject matter jurisdiction

under 28 U.S.C. § 1332(d)(2).     Accordingly, the case is

dismissed without prejudice.     The Clerk of Court is directed to

close this case.

Dated:    New York, New York
          August 2, 2019

                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                   10
